IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

ZACHARY ROBERTS,                      NOT FINAL UNTIL TIME EXPIRES TO
                                      FILE MOTION FOR REHEARING AND
      Appellant,                      DISPOSITION THEREOF IF FILED

v.                                    CASE NO. 1D14-2168

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed August 20, 2014.

An appeal from the Circuit Court for Duval County.
Kevin A. Blazs, Judge.

Zachary Roberts, pro se, Appellant.

Pamela Jo Bondi, Attorney General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

WOLF, ROWE, and OSTERHAUS, JJ., CONCUR.